DETAILED ACTION
Claims 1–6, 8–10, and 22–33 are currently pending in this Office action.  Claims 22–26 are withdrawn as being directed to a non-elected invention.  Claims 7 and 11–21 are canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 22–26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are drawn to a process of use, whereas the elected invention (Group I, drawn to an ink) is a product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product as claimed can be used in a materially different process of using that product, such as a process where the printed structure is not immersed in a second solvent for forming a gel and is not dried, or such as a process which does not print a three-dimensional structure, wherein the ink is extruded to make a single rod, a single pipe or a single sheet. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22–26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see pages 7–8, filed 03/28/2022, with respect to the rejection(s) of: 
claims 1, 5, 6, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Chandrasekaran et al. (US 2018/0345598 A1); 
claims 2-4 under 35 U.S.C. 103 as being unpatentable over Chandrasekaran in view of Lee et al., “Simple Synthesis of Uniform Mesoporous Carbons with Diverse Structures from Mesostructured Polymer/Silica Nanocomposites,” Chem. Mater., Vol. 16, No. 17, 3323-3330 (2004); and
claims 1, 5, 6, and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10767062 B2
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The previous rejections are withdrawn due to the amendment to claim 1 requiring the polymer precursor to the copolymer weight ratio from previous claim 7.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–6 and 8–10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 lines 7–8 recites “wherein the ink is physically characterized as being extrudable into self-supporting ligaments.”  The original disclosure does not describe the ink this manner.  While page 6 of the remarks cite Paragraph 52 and Fig. 2, these portions of the disclosure do not describe “self-support ligaments” or the ink “being extrudable” as such. 
Claims 2–6 and 8–10 contain new matter because they require the specifics of claim 1.
Appropriate correction is required.

Claim Rejections – 35 USC § 102/103
Claim(s) 1, 5, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zou et al. (US 6140391 A).
	With respect to claim 1, Zou claim 1 discloses an ink composition comprising an ink carrier including one or more alcohols; a colorant; a polyol; an aldehyde-based cross-linking agent; and a catalyst. Example 1 contains, in relevant part, 1-methoxy-2-propanol (solvent), modified melamine- formaldehyde resin (polymer precursor), polyester urethane triol resin (copolymer), and dinonylnaphthalene disulfonic acid (acid catalyst).  Example 1 of Zou contains 2 weight percent of the polymer precursor and 9 weight percent of the polyol. This falls within the claimed ratio by weight range of polymer precursor to copolymer of from about 1:1 to about 1:11 and so anticipates the claimed range.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Here, the recitation “wherein the ink is physically characterized as being extrudable into self-supporting ligaments” describes a capability of the ink (“extrudable”) rather than what the ink “is.”
	Here, Zou anticipates claim 1 because it teaches an ink identical to that presently claimed and so would necessarily be extrudable into self-supporting ligaments as claimed.
	Alternatively, assuming arguendo that claim 1 is only obvious over Zou, while Zou does not directly disclose that the ink is extrudable into self-supporting ligaments, since each of the claimed components is present and rendered obvious by the teachings of Zou, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the ink composition to be extrudable into self-supporting ligaments.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise. 
	With respect to claim 5, Zou claim 3 discloses a methylated melamine formaldehyde as the aldehyde-based cross-linking agent.
	With respect to claim 6, Zou claim 5 discloses polyester polyol as the polyol.
	With respect to claim 8, Zou claim 8 discloses an acid catalyst.
	With respect to claim 10, Zou discloses that the content of catalyst is from about 0.5 to about 3 weight percent of the ink composition. Id. at col. 6, ll. 23–24. Example 1 contains 1.5 weight percent of acid catalyst.

Double Patenting
	Claims 27 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/772627 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 3 discloses an ink comprising a base catalyst, a sol-gel precursor composition, a block copolymer, wherein the sol-gel precursor contains hydroxyl benzene, an aldehyde, and a solvent.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 30 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/772627 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 3 discloses an ink comprising a base catalyst, a sol-gel precursor composition, a block copolymer, wherein the sol-gel precursor contains hydroxyl benzene, an aldehyde, and a solvent.
	Copending claim 3 specifies an aldehyde but is silent as to one of the presently claimed species of the same.
	Those portions of the specification which provide support for the patent claims may also be
examined and considered when addressing the issue of whether a claim in the application defines an
obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ
619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to
say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention
claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides
support for the patent claim. The ‘627 specification Par. 30 teaches that the sol-gel precursor composition is a resorcinol formaldehyde compound, phenol formaldehyde, or melamine formaldehyde.
	Given that the ‘627 specification teaches embodiments of the polymer precursor composition, it would have been obvious to a person having ordinary skill in the art before the effective filing date to select a polymer precursor composition including a species formaldehyde resin as claimed.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct
claims have not in fact been patented.

Dependence Upon a Rejected Claim
Claims 28, 29, 32, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art reference is Zou et al. (US 6140391 A).  Zou teaches an ink comprising a polymer precursor, a copolymer, a catalyst, and a solvent, however, it only teaches an acid catalyst rather than the base catalyst required by claims 28, 29, 32, and 33.  Zou does not teach a precursor of a ceramic component as in claim 28; or an additional component as in claim 29.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763